666 N.W.2d 184 (2003)
Charles J. HOEKSTRA, Plaintiff-Appellee,
v.
Soumitra BOSE, Defendant-Appellant.
Docket No. 122966, COA No. 226838.
Supreme Court of Michigan.
July 18, 2003.
On order of the Court, the application for leave to appeal the October 18, 2002 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARKMAN, J., dissents and states as follows:
I would grant defendant's request for leave to appeal to consider whether "the complaint" referenced in M.C.L. § 600.5856(a) pertains to a complaint filed in any state or only to a complaint filed in Michigan.